DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-13 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-13 is/are directed to security inspection of people; specifically, the independent claims recite the following elements: 
enter/receive an identification of an inspected person; (Certain methods of organizing human activity and Mental processes)
determine a parameter for performing a security inspection on the inspected person based on a security factor of the inspected person determined according to user data corresponding to the identification of the inspected person; (Mathematical concepts, Certain methods of organizing human activity, and Mental processes)
and perform the security inspection on the inspected person based on the determined parameter.  (Certain methods of organizing human activity and Mental processes)
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Certain methods of organizing human activity (commercial or legal interactions (business relations); managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

The Examiner suggests two possibilities for overcoming the 101 rejection above:
1) Incorporating into the independent claim the trained machine learning technology disclosed in the specification (Para 0053), for determining abnormal behavior by video analysis. AND/OR
2) Incorporating into the independent claim the trained object recognition algorithm technology disclosed in the specification (Para 0033).

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huey et al. (US 2005/0024199 A1).
As per independent Claim 1, Huey discloses a security inspection system (See at least Abstract and Figs.10-11), comprising: 
an identity information entry device configured to enter an identification of an inspected person (See at least Para 0036); 
a parameter determination device configured to determine a parameter for performing a security inspection on the inspected person based on a security factor of the inspected person determined according to user data corresponding to the identification of the inspected person (See at least Para 0007-0008, Para 0043-0046, and Para 0098-0100); 
and a security inspection device configured to perform the security inspection on the inspected person based on the determined parameter (See at least Figs.10-11, Para 0043-0046 and Para 0049-0052).  
As per Claim 2, Huey discloses a security factor determination device configured to acquire user data related to the inspected person based on the identification of the inspected person, and to determine the security factor of the inspected person according to the acquired user data (See at least Figs.10-11, and Para 0098-0122). 
As per Claim 3, Huey discloses wherein the security factor determination device is configured to determine the security factor of the inspected person by substituting the user data of the inspected person into a relationship model between user data and security factors, wherein in the relationship model, the user data are classified into several categories and each category is assigned a different security factor (See at least Figs.10-11, and Para 0098-0122). 
As per Claim 4, Huey discloses wherein the identity information entry device is further configured to obtain a registered photo of the inspected person (See at least Figs.10-11, and Para 0007-0008). 
As per Claim 5, Huey 
As per Claim 6, Huey discloses an abnormal behavior determination device configured to determine whether the inspected person has an abnormal behavior according to the image of the inspected person captured by the video device (See at least Para 0072, and Para 0076, Passenger leaves inspection area too quickly/ before scan is completed).  
As per Claim 7, Huey discloses an authentication device configured to extract a face image of the inspected person from the image captured by the video device, and to verify the identity of the inspected person by comparing the extracted face image with a face image in the registered photo and/or a database of untrusted persons (See at least Para 0007-0008, Para 0036, Para 0076, and Para 0098-0100). 
As per Claim 8, Huey discloses wherein the user data comprises one or more of personal data, credit, social relationship, or historical behavior of the inspected person (See at least Para 0098-0100). 
As per Claim 9, Huey discloses wherein the parameter determination device is configured to determine a parameter applied in a hidden object recognition algorithm employed by the security inspection device based on the security factor of the inspected person (See at least Para 0043-0046, Para 0049-0052, and Para 0098-0122). 
As per Claim 10, Huey discloses a display device configured to display a corresponding security level of the inspected person during the security inspection (See at least Figs.10-11, Para 0098-0122). 
As per Claim 11, Huey 
As per Claim 12, Huey discloses wherein the parameter comprises a parameter applied in a hidden object recognition algorithm employed by the security inspection device (See at least Fig.10, Para 0043-0046, Para 0049-0052, and Para 0098-0100). 
As per Claim 13, Huey discloses wherein the parameter comprises one or more of a classifier type, a classifier parameter, or an alarm threshold (See at least Para 0043-0046, Para 0049-0052, and Para 0098-0122). 

Conclusion






The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

February 27, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629